FILED
                           NOT FOR PUBLICATION                                DEC 16 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In the Matter of: MERUELO MADDUX                 No. 10-56526
PROPERTIES, INC.; et al.,
                                                 D.C. No. 2:10-cv-03536-SVW
              Debtors,

                                                 MEMORANDUM*
BANK OF AMERICA, N.A.,

              Appellant,

  v.

COUNTY OF LOS ANGELES TAX
COLLECTOR; et al.,

              Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted December 7, 2011
                              Pasadena, California

Before: D.W. NELSON, GOULD, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Even assuming arguendo that the loan agreements at issue here gave Bank

of America the right to pay property taxes the borrowers owed the County of Los

Angeles, the County had no obligation to accept those payments at the bankruptcy

hearing. Tax payments may be made only at the tax collector’s office or a location

duly authorized by the board of supervisors. See Cal. Rev. & Tax. Code § 2613. A

bankruptcy court is neither. Bank of America has not adduced any evidence that

the other locations where the County accepted tax payments (a post office box and

via electronic funds transfer) were not duly authorized. The general rule that an

offer of performance may be made “[w]herever the person to whom the offer ought

to be made can be found,” Cal. Civ. Code § 1489, is not to the contrary, because

section 1489 is applicable only “[i]n the absence of an express provision to the

contrary,” id., and thus is superseded by the express requirements of section 2613.

See also United States v. Soberanes, 318 F.3d 959, 963 (9th Cir. 2003) (“[W]hen

there is an apparent conflict between a specific provision and a more general one,

the more specific one governs . . . .”). Nor has Bank of America established that

the County’s attorney in a bankruptcy proceeding is “the person to whom the offer

[of payment of property taxes] ought to be made.” Cal. Civ. Code § 1489. Finally,

Bank of America has not pointed to any fact allegedly misunderstood by the




                                         2
district court that is material to the question whether the County was legally

obligated to accept Bank of America’s tender of property tax payment.

      The requests for judicial notice are denied as moot.

      AFFIRMED.




                                          3